WESTE'RFIELD, J.
(concurring). As I see it, this case cannot be distinguished in principle from that of Le Blanc vs. Sweet et al., 107 La. 355, 31 So. 766, 90 Am. St. Rep. 303, and Hopkins vs. New Orleans Ry. & Light Co., 150 La. 61, 90 So. 512, 19 A.L.R. 1362. Accepting the *590judicial utterances of our highest court in these two cases as ex cathedra, and not obiter dicta, and as thus establishing the jurisprudence of this state, this court in the case of Rizzo vs. New Orleans Ry. & Light Co., 7 La. App. 686, applied the principle of the cited cases in the determination of the issues presented there. A writ was applied for in the Rizzo case and refused. Without expressing an opinion as to the propriety of the jurisprudence established by these three cases, but without apologizing itherefor, I- deem it my duty as a member of an inferior tribunal to follow it.
In the case at bar the facts are strikingly similar with those considered by the Supreme Court in the Hopkins case. The defenses made here are almost identical with the defenses made there. The argument of counsel on behalf of this defendant is almost literally the same. It is impossible to recognize in this defense anything but a criticism of the doctrine of this jurisprudence. In fact, these cases are never cited in argument in this court without precipitating a verbal barrage in which the word “insurer,” used with crushing irony, issues like shrapnel from the exploding bombs. My position is like that of the participants in a certain renowned military exploit, who, though “stormed at with shot and shell,” yet “boldly they rode and well,” because, having heard the ■ voice of authority, it was “Theirs not to make reply, theirs not to reason why.”
So far as I know, the principle of the cases alluded to has not been qualified, abated, or overruled by the only authority capable of doing so. An intermediate court should recognize that, “Where Mac Gregor sits is the head of the table.”
For these reasons, I concur in the majority opinion.